Title: Mathew Carey to James Madison, 21 July 1831
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Philada
                                
                                 July 21. 1831.
                            
                        
                        
                        I take the liberty to send you by this Mail, three numbers of a series of Essays, in which I have undertaken
                            to expose the fallacy & deception of the nullifiers of South Carolina, who, most assuredly, are determined to
                            Separate from the union, "peaceably if they can—forcibly if they must."
                        I am persuaded that the danger is greatly underrated, & therefore greatly increased by our Citizens
                            generally. Men of such zeal, energy & talents, & influence, as Hamilton, Hayne, Miller, McDuffie, Cooper,
                            &c. having so large a proportion of the people on their side, in a frenzied state of excitement, are irresistible.
                            500 Conspirators of such a character, are more efficient to overthrow, than 5000 to avert destruction. Every page of
                            every history of revolt or insurrection, bears testimony to the truth of this position.
                        Immensely important as is the Subject, & laudable as is the object of these papers, I find it
                            difficult to induce Mr Gales to insert them. He has three numbers in his possession (the first since the 1st or 2d inst.)
                            & I have had to write him three letters before I could extract a promise to print them. The first, I am at length
                            given to understand, is to appear on Saturday next. Yours, very respectfully,
                        
                        
                            
                                Mathew Carey
                            
                        
                    